Citation Nr: 1133298	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claim to reopen a previously denied claim for service connection for a right foot disorder. The Veteran disagreed and perfected an appeal.  

In April 2010, the Veteran and his representative presented evidence and testimony at a hearing at the RO before the undersigned Veteran's Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In January 2011, the Board reopened the Veteran's claim and remanded the claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In response to the Board's January 2011 remand, the Veteran was examined by VA in February 2011.  The examiner was instructed to offer an opinion regarding the nature and the etiology of the Veteran's right foot complaints.  It was noted that the Veteran had reported that during training in boot camp, he injured his right foot and that his right foot injury has bothered him since service.  He stated that he wanted to go to sick call but his Drill Instructor told him to keep going.  He indicated that he took over the counter medication for pain until it got so bad that he went to VA for treatment.  The Veteran was examined by VA in February 2011.  The examiner found that since the Veteran did not have any complaints in his service records of difficulty with his right ankle, it is less likely than not that the Veteran's current complaints are related to any service activity.  

The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  Indeed, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the Court determined a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  In Dalton, there was no documentation of any of the injuries claimed by the Veteran and there was no evidence of any post-service continuity of symptomatology.  The Board notes, however, that the Court found VA examiner's nexus opinion to be inadequate as the examiner incorrectly required objective evidence of an in-service injury and rejected the lay evidence offered by the Veteran.  As such, the VA examiner did not provide an adequate rationale for that opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus the February 2011 VA examiner must also consider and address the Veteran's lay statements regarding an inservice injury and continuity of symptoms since service for the examination to be adequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the claims file to the VA examiner of February 2011 for an addendum opinion.  If the February 2011 examiner is not available, refer the file to an appropriate physician to provide the requested opinion.  The examiner should review the file and opine whether it is at least as likely as not that the Veteran's current right foot disorder is related to his military service to include a claimed inservice injury.  The examiner must also consider and address the Veteran's lay statements regarding continuity of symptoms since service.  Complete rationale must be provided for the examiner's findings.  

2.  Then RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


